DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in figure 1, the ends 35a, 35b and 35c described in the specification page 9 has not be shown; and also in figure 2, the third unit 230 described in the specification page 10 has not been shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Specification
4.	The disclosure is objected to because of the following informalities: The specification is informal in it’s arrangement and should be amended to place the specification in a form more in accordance with current U.S. practice.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.
The disclosure is objected to because of the following informalities: because in page 10,the  designated labels for the first inductor 220, the first unit 222, the second inductor 224, second unit 226, the third inductor 228 and the third unit 230 is not 
. Appropriate correction is required.

Claim Objections
5.	Claims 1, 5-8, 11, 17, 18, 23, 25 and 26 are objected to because of the following informalities: in claim 1, line 10, replace “electrical connections between the two or more discrete units and a common” with --in use forming electrical connections between the first discrete unit and the second discrete unit and a common --. For claim language consistency.
In claim 1, line 11; replace “thereby providing” with --and forming--.
In claim 5, line 2, replace “element are interposed” with -- element is interposed--.
In claim 5, line 3; replace “the part or element is interposed” with --wherein the part or element is interposed--.
In claim 5, line 4, replace “at least a part the first discrete unit” with -- at least a part of the first discrete unit--.
In claim 6, line 2, replace “element are interposed” with --an element is interposed--.
In claim 6, line 3; replace “the part or element is interposed” with --wherein the part or the element is interposed--.
In claim 7, lines 2-3, replace “wherein the part is one or more of: a projection; a profile; an element; a plate; an integral part of the container” with --wherein the part is one or more of: a projection; a profile; an element; a plate; and an integral part of the container--.
In claim 8, lines 2-3, replace “wherein the element is one or more of: a stay; a 

In claim 18, line 2; replace “outermost teeth” with –outermost tooth--, and “inner most” with --innermost--. Furthermore, replace “the outermost teeth is the same, the inner most tooth” with --an outermost tooth is the same as an inner most tooth--.
	In claim 23, lines 4-5, replace “at least one electrically conducting coils” with -- at least one electrically conducting coil--.
	In claim 23, line 9; replace “electrically connecting the two or more discrete units” with -- electrically connecting the first discrete unit and the second discrete unit--. For claim language consistency.
	In claim 25, lines 2-3, replace “one or more of: a projection; a profile; an element; a plate; an integral part of the container” with --one or more of: a projection; a profile; an element; a plate; and an integral part of the container--.
	In claim 26, line 10; replace “electrical connections between the two or more discrete units and a common” with -- in use forming electrical connections between the first discrete unit and the second discrete unit and a common--.
 In claim 26, line 14, replace “wherein a part or element are interposed” with – 
wherein a part or element is interposed--.
In claim 26, line 15; replace “discrete unit, the part or element is interposed in terms of obscuring and/or intersecting” with -- discrete unit, wherein the part or element is interposed in terms of obscuring and/or intersecting--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4, 6, 11, 16, 17, 18, 20, 21, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the perimeter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the center" in the middle of line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the center" in at the end of line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the phasing" in lines 1-2, and “the magnetic force” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the outermost", and “the set” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the inner most" in line 2.  There is insufficient 

Claim 20 recites the limitation "the air gap" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the outer wall" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the maximum" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 23, the phrase “preferably” in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "the perimeter" in line 13. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 4-8, 10 and 11, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (US Patent No. 6,938,764).
	Regarding claim 1, Eriksson teaches an apparatus for stirring (see abstract and 
column 4, lines 21-60) a molten metal (see figures 3 and 4, column 3, lines 40-60 and 

         Regarding claim 10, Eriksson in figures 3 and 4 shows the respective magnetic members or discrete units (16, 17 and 19) placed in each of a series of gaps along the side of the casting mold or container (3), and thus showing and/or meeting all aspects of these claim.   
Regarding claim 11, Eriksson teaches an apparatus in which the phasing of the respective magnetic members or discrete units (16, 17 and 19) is controlled by the controller 12) to determine the magnetic force generated (also see column 4, lines 47-60 and column 7, lines 1-49). 
Regarding claim 23, Eriksson teaches a method of stirring molten metal (see abstract, see figures 3 and 4, column 3, lines 40-60, column 4, lines 21-60 and column 6, lines 50-67) within a container (i.e. casting mold 3, see figures 3 and 4, and column 6, lines 36-51),, the method including: providing two or more discrete units (16, 16 and 19, see figures 3 and 4 and column 7, lines 1-60), each unit including a core (13, see figure 3, column 4, lines 48-60 and column 7, lines 1-15), the core being provided with two or more teeth (see in figure 3, the core 13 includes a plurality of teeth), the core being provided with at least one electrically conducting coil or windings (see column 4, line 60-column 5, line 12 and column 7, lines 1-15); mounting a first discrete unit  (i.e. any one of the magnetic members 16, 17 and 19, see figures 3 and 4) in proximity to the container (3, see figures 3 and 4) at a first location; mounting a second discrete unit (i.e. any one of the magnetic members 16, 17 and 19, see figures 3 and 4) in proximity to the container (3, see figures 3 and 4) at a second location; electrically connecting using  
column 4, lines 21-60) a molten metal (see figures 3 and 4, column 3, lines 40-60 and 
column 6, lines 50-67) in a container (i.e. casting mold 3, see figures 3 and 4, and 
column 6, lines 36-51), the apparatus comprising: two or more discrete units (16, 16 and 19, see figures 3 and 4 and column 7, lines 1-60), each unit including a core (13, see figure 3, column 4, lines 48-60 and column 7, lines 1-15), the core being provided with two or more teeth (see in figure 3, the core 13 includes a plurality of teeth), the core being provided with at least one electrically conducting coil or windings (see column 4, . 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

11.	Claims 2, 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US Patent No. 6,938,764) in view of Folgero et al. (US Patent No. 3,200,185).
Regarding claims 2, 12, 16-18, Eriksson teaches respective magnetic members or discrete units (16, 17 and 19), each including a core being provided with two or more teeth with end face extending perpendicular to the base connection of the core at the same height or to the same extent.
 Eriksson fails to teach as required respectively in these claims: the tooth end face for at least one of the teeth not being aligned with the tooth end face for at least one of the other teeth; one or more tooth end faces are inclined at an angle relative to one another; one or more of the teeth having a greater extent than one or more of the other teeth; an outermost tooth on one side of the set of teeth having a greater extent than one or more of the other teeth; and extent of the outermost tooth being the same as the innermost tooth for an odd number of teeth and the innermost pair of teeth for an even number of teeth have a lesser extent than one or more of the other teeth; and intermediate located teeth having an intermediate extent relative to the outermost teeth and the innermost teeth. 
However Folgero et al. teaches a furnace (11, see Folgero et al. , figures 1 and 2 and column 1, lines 45-64) containing molten metal having a cylindrical or a curvilinear shaped bottom around which are mounted or disposed a plurality of discrete electromagnetic stirrer units (12, see Folgero et al. figures 1 and 2), each unit including a core, the core being provided with a plurality teeth (13, see Folgero et al., figures 1 
Thus; in the apparatus of Folgero et al.; the inclination and the height of the respective teeth is selected based on the shape of the molten container and their respective position or location proximate the wall or bottom of the molten container. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Eriksson to use respective magnetic members or discrete units including core portions provided with a plurality of teeth having different inclinations and heights in conformity with the shape of the molten container as exemplified by Folgero et al.; and thereby improving the efficiency of the molten metal stirring.
Regarding claims 20 and 21, Eriksson in view of Folgero et al. teaches an apparatus in which the plurality of teeth  (13, see Folgero et al. , figures 1 and 2) are configured such that a narrow air gap (see Folgero et al. , figure 1, column 1, lines 25-65, column 2, lines 15-20 and claim 1) exit between the end face of the plurality of teeth and the outer wall of the opposing part of the molten metal container  (11, see Folgero et al. , figure 1); and wherein a portion of the plurality of teeth have end faces that are .

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eriksson et al. (US 8,876,934), Lehman et al. (US 10,027,318), Hanff (US 2,875,261), Hanff (US 2,964,581), Pavlov et al. (US 9,901,978), Yamada (US 4,016,926) and Pestel et al. (US 2,963,758) are also cited in PTO-892.

13.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733